DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. (U.S. Pat. 6,231,727) in view of Fayet al. (U.S. Pat. 7,806,981).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Vanden Brande et al. teach a film processing method, comprising the steps of: preparing a plasma processing apparatus including (a) a vacuum chamber that comprises a first discharge electrode unit and a second discharge electrode unit, and (b) an AC power source, , the AC power source that can electrically connect to the first discharge electrode unit and the second discharge electrode unit and that can alternately switch polarities of the first discharge electrode unit and the second discharge electrode unit; and conveying a polymer film through the vacuum chamber of the plasma processing apparatus, wherein the first discharge electrode unit and the second discharge electrode unit are arranged in parallel along a direction of the conveying of the polymer film through the vacuum chamber and each of the first discharge electrode unit and the second discharge electrode unit each includes a plate electrode, which is parallel to a surface of the conveyed polymer film, and wherein the conveying comprises treating the surface of the conveyed polymer film using a plasma generated in the vacuum chamber between the plate electrode of the first discharge electrode unit and the plate electrode of the second discharge electrode unit by supplying high-frequency power from the AC power source to the first discharge electrode unit and the second discharge electrode unit, alternately switching polarities of the first discharge electrode unit and the second discharge electrode unit by using the high-frequency power supplied from the AC power source and wherein the treating the 

    PNG
    media_image1.png
    466
    836
    media_image1.png
    Greyscale

	The difference between Vanden Brande et al. and claim 1 is that the first discharge electrode unit and the second discharge electrode unit each including a magnet that produces a magnetic field is not discussed.
	Regarding the first discharge electrode unit and the second discharge electrode unit each including a magnet that produces a magnetic field (Claim 1), Fayet et al. teach utilizing a magnet in first and second discharge electrode units for producing a magnetic field to confine the plasma and electrons.  (Figs. 4-7; Column 1 lines 65-67; Column 2 lines 1-13)
DEPENDENT CLAIM 2:
	Regarding claim 2, Vanden Brande et al. teach wherein a frequency of the high-frequency power is in the range of 1 kHz or more and 400 kHz or less.  (Column 1 lines 38-42)
DEPENDENT CLAIM 3:
	Regarding claim 3, Vanden Brande et al. teach wherein a frequency of the high-frequency power is in the range of 10 kHz or more and 100 kHz or less.  (Column 1 lines 38-42)
DEPENDENT CLAIM 16:
	Regarding claim 16, Vanden Brande et al. teach wherein the treating the surface of
the film comprises ion etching the surface of the film.  (Column 1 lines 10-12 - plasma is such as to be able to generate radicals and/or ions which act on the said surface to be stripped.  Stripping with ions is etching.)
DEPENDENT CLAIM 20:
	Regarding claim 20, Vanden Brande et al. teach wherein the treating the surface of
the film is performed at a pressure from 1 Pa to 25 Pa.  (Column 5 lines 6-7 – 5*10-2 Torr or 6.6 Pa)
	The motivation for utilizing the features of Fayet et al. is that it allows for controlling ions and electrons in the plasma.  (Figs. 4-7; Column 1 lines 65-67; Column 2 lines 1-13)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Vanden Brande et al. by utilizing the features of Fayet et al. because it allows for controlling ions and electrons in the plasma.
Claims 5, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. as applied to claims 1-3, 16 and 20 above, and further in view of Imai et al. JP (11-116702).
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the AC power source supplies predetermined power to the first discharge electrode unit and the second discharge electrode unit so that an 
Regarding claim 5, Imai et al. teach this limitation at Paragraph 0045, 0046, Table 1. DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the AC power source supplies a predetermined power to the first discharge electrode unit and the second discharge electrode unit so that an electrode width in a film width direction and a processing intensity Epd, used for the plasma processing, per processing speed are 200 [Ws/m2] or more.
Regarding claim 6, Imai et al. teach this limitation at Paragraph 0045, 0046, Table 1. DEPENDENT CLAIM 9:
The difference not yet discussed is the film is a polyethylene-terephthalate film; and a half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron spectroscopy measurement of a treatment surface of the film is in a range of 1.255 eV or more and 1.585 eV or less.
Regarding claim 9, Imai et al. teach the PET film should have a half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron spectroscopy measurement of a treatment surface of the film is in arange of 1.255 eV or more and 1.585 eV or less. (See Imai et al. Abstract)
The motivation for utilizing the features of Imai et al. is that it allows for enhancing adhesion. (See Abstract)

.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. as applied to claims 1-3, 16 and 20 above, and further in view of Wirz (U.S. 4,988,422).
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein in the step of performing surface treatment of the film, a distance from the first discharge electrode unit and the second discharge electrode unit to the film is in the range of 10 mm or more and 50 mm or less.
Regarding claim 10, Wirz teach that the distance between the electrode and the substrate should be between 40-50 mm. (Column 5 lines 20-23)
The motivation for utilizing the features of Wirz is that it allows for treating at high rates with good stability. (Column 2 lines 35-38)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Wirz because it allows for treating at high rates with good stability.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. as applied to claims 1-3, 16 and 20 above, and further in view of Hoffman et al. (U.S. Pat. 8,425,738). 
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein in the step of performing surface treatment of the film, a conveying speed of the film is in the range of 2 m/s or more and 20 m/s or less.

The motivation for utilizing the features of Hoffman et al. is that it allows for to achieve the required deposition thickness. (Column 2 lines 60-63)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Hoffman et al. because it allows for achieving the required deposition thickness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. as applied to claims 1-3, 16 and 20 above, and further in view of Takada et al. (U.S. Pat. 4,547,260).
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the treating the surface of the film is repeatedly performed on the same film twice or more.
Regarding claim 12, Takada et al. teach treating the surface of the film is repeatedly performed on the same film twice or more. (Column 6 lines 63-67 - It is obvious that the plasma exposure process using CF.sub.4 and O.sub.2 is not limited to being employed only once during the course of reactive ion etching as described above. Instead, it may be used during the reactive ion etching process twice or more.)
The motivation for utilizing the features of Takada et al. is that it allows for preventing side etching. (Column 2 line 60)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takada et al. because it allows for preventing side etching.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. and further in view Takada et al. as applied to claim 12 above, and further in view of Suzuki et al. (U.S. Pat. 5,491,505).
DEPENDENT CLAIM 13:
The difference not yet discussed is performing pretreatment for vapor deposition on the film by the film processing method of claim 1; and forming a vapor-deposited layer on the treated treatment surface of the film subjected to the step of performing pretreatment for the vapor deposition.
Regarding claim 13, Takada et al. teach providing a protection layer that is an insulating layer. (Column 6 lines 33-36) Suzuki et al. teach forming protective layers by vapor depositing. (Column 10 lines 3-7)
DEPENDENT CLAIM 14:
The difference not yet discussed is performing pretreatment for lamination of another layer on the film and laminating another layer on the treated treatment surface of the film subjected to the step of performing pretreatment for lamination.
Regarding claim 14, Suzuki et al. teach forming two protective layers. (Column 9 lines 49-67; Column 10 lines 1-21)
The motivation for utilizing the features of Suzuki et al. is that it allows for providing protection. (Column 9 lines 49-67; Column 10 lines 1-21)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Suzuki et al. because it allows for providing protection.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. and further in view of Takada et al. and further in view of Suzuki et al. as applied to claims 12, 13, 14 above, and further in view of Imai et al. (JP 11-116702).
DEPENDENT CLAIM 15:
The difference not yet discussed is the film is a polyethylene-terephthalate film; and a half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron spectroscopy measurement of a treatment surface of the film is in a range of 1.255 eV or more and 1.585 eV or less.
Regarding claim 15, Tani teach utilizing a PET film. (See Paragraph 0058) Imai et al. teach the PET film should have a half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron spectroscopy measurement of a treatment surface of the film is in arange of 1.255 eV or more and 1.585 eV or less. (See Imai et al. Abstract)
The motivation for utilizing the features of Imai et al. is that it allows for enhancing adhesion. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilized the features of Imai et al. because it allows for enhancing adhesion.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande et al. in view of Fayet et al. as applied to claims 1-3, 16 and 20 above, and further in view of Chambers et al. (WO 2016/089427 A1). 
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the treating the surface of the film comprises performing amorphization of the surface of the film.

DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the treating the surface of the film comprises changing a functional group on the surface of the film.
Regarding claim 18, Chambers et al. teach surface chemical functionalization. (Paragraph 0048 - [00043] "Surface modification” or “surface treatment” is taken to mean one or more processes performed on a substrate including heat treatment, coated layer heat annealing, surface cleaning, surface chemical functionalization, crystal structure modification of coated layers, ion bombardment, and ion implantation.)
The motivation for utilizing the features of Chambers e al. is that it allows for macro- particle reduction. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Chambers et al. because it allows for macro- particle reduction.
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered.
In response to the argument that the prior art does not teach the claimed amended subject matter of conveying a polymer film through the vacuum chamber of the plasma processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 17, 2022